                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 WILDA LOPEZ, et al.,                          )
                                               )
                       Plaintiffs,             )
                                               )
 v.                                            ) Docket no. 2:18-cv-00020-GZS
                                               )
 DAL RILEY,                                    )
                                               )
                                               )
                       Defendant.              )



                   ORDER ON MOTION FOR SUMMARY JUDGMENT


       Before the Court is Defendant’s Motion for Summary Judgment (ECF No. 22). For reasons

explained herein, the Court GRANTS the Motion.

I.     LEGAL STANDARD

       Generally, a party is entitled to summary judgment if, on the record before the Court, it

appears “that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986). An issue is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. at 248. A “material fact” is

one that has “the potential to affect the outcome of the suit under the applicable law.”

Nereida-Gonzalez v. Tirado-Delgado, 990 F.2d 701, 703 (1st Cir. 1993).

       The party moving for summary judgment must demonstrate an absence of evidence to

support the nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). In
determining whether this burden is met, the Court must view the record in the light most favorable

to the nonmoving party and draw all reasonable inferences in its favor. See Santoni v. Potter, 369

F.3d 594, 598 (1st Cir. 2004).

       Once the moving party has made this preliminary showing, the nonmoving party must

“produce specific facts, in suitable evidentiary form, to establish the presence of a trialworthy

issue.” Triangle Trading Co., Inc. v. Robroy Indus., Inc., 200 F.3d 1, 2 (1st Cir. 1999) (quotation

marks and internal ellipsis omitted); see also Fed. R. Civ. P. 56(e). “Mere allegations, or conjecture

unsupported in the record, are insufficient.” Barros-Villahermosa v. United States, 642 F.3d 56,

58 (1st Cir. 2011) (quoting Rivera-Marcano v. Normeat Royal Dane Quality A/S, 998 F.2d 34, 37

(1st Cir. 1993)); see also Wilson v. Moulison N. Corp., 639 F.3d 1, 6 (1st Cir. 2011) (“A properly

supported summary judgment motion cannot be defeated by conclusory allegations, improbable

inferences, periphrastic circumlocutions, or rank speculation.”). “As to any essential factual

element of its claim on which the nonmovant would bear the burden of proof at trial, its failure to

come forward with sufficient evidence to generate a trialworthy issue warrants summary judgment

for the moving party.” In re Ralar Distribs., Inc., 4 F.3d 62, 67 (1st Cir. 1993). “However,

summary judgment is improper when the record is sufficiently open-ended to permit a rational

factfinder to resolve a material factual dispute in favor of either side.” Morales-Melecio v. United

States (Dep’t of Health and Human Servs.), 890 F.3d 361, 368 (1st Cir. 2018) (quotation marks

omitted).




                                                  2
II.     FACTUAL BACKGROUND

        Defendant Dal Riley holds a propane and natural gas technician’s license in Maine, and

previously held a propane and natural gas technician’s license in New Hampshire. He has also

previously worked as a gas technician in New Hampshire. Between approximately 2014 and 2017,

Riley owned a three-unit residential property located at 16 Sunk Haze Road, Union, Maine

(hereinafter, the “Riley Property”). In the winter of 2016, Riley, along with one of his tenants,

Robert Boynton, were renovating the Riley Property. As part of those renovations, they operated

a temporary propane heater that Boynton had acquired from another individual.

        Although Riley had been staying in a camper parked at the Riley Property while working

on the renovations, on the evening of January 13, 2016, Riley departed for his camp in New

Hampshire. He left the temporary propane heater, which that had been installed by Amerigas

earlier that week, in operation at the Riley Property, which was unoccupied. 1 On January 14, 2016,

an explosion and fire occurred at the Riley property. At the time, Plaintiffs Wilda Lopez, Darrell

Moody, and Joel Wentworth owned adjacent properties that were damaged following the

explosion.

        The fire was investigated by the State Fire Marshals’ office. Investigator Mary-Ann

MacMaster conducted interviews and investigated the site following the explosion on behalf of the

Fire Marshals’ office. Ultimately, she was not able to determine with the requisite level of

certainty the cause, origin, or location of the apparent propane leak, nor was she able to determine

the sequence of events that led to any propane leak at the Riley Property.




1
  Defendant’s hearsay objection to the State Fire Marshal’s Interview of the Amerigas technician is SUSTAINED.
See Pls. SMF (ECF No. 23-1), PageID # 85 & Def. Reply SMF (ECF No. 25), PageID # 204. Likewise, Defendant’s
relevance objection to “NFPA Code Sections” (ECF No. 23-4) is SUSTAINED. See Pls. SMF, PageID# 85 & Def.
Reply SMF, PageID # 205.


                                                      3
         Lopez, Moody, and Wentworth have little or no direct personal knowledge of the sequence

of events leading to the explosion that occurred at the Riley Property on January 14, 2016.

Nonetheless, on January 12, 2018, Lopez, Moody, and Wentworth filed the pending Complaint

(ECF No. 1) claiming that Riley was liable for their damages under both theories of negligence

and strict liability.

         During the course of discovery, Plaintiffs designated Kurt Ruchala, P.E., as their liability

expert on the 2016 explosion at the Riley Property. Ruchala concluded that the sequence of events

that led to any propane leak at the Riley Property on or about January 13-14, 2016 cannot be

determined. Likewise, he has concluded that the cause, source, and location of any propane leak

at the Riley Property on or about January 13-14, 2016 cannot be determined.

III.     DISCUSSION

         Defendant points to a lack of trialworthy evidence on proximate cause as grounds for

summary judgment on both of Plaintiffs’ claims. “An essential element of a claim for negligence

is that the defendant's negligence was the proximate cause of the plaintiff's harm.” Darney v.

Dragon Prod. Co., LLC, 771 F. Supp. 2d 91, 117 (D. Me. 2011). Here, the Court agrees that

Plaintiffs have failed to put forward any evidence from which a reasonable factfinder could

conclude that their damages were proximately caused by Riley breaching his duty of care. Most

notably, both designated experts have testified that the cause, origin, and location of any propane

leak cannot be determined. 2 Thus, even viewing the record in the light most favorable to Plaintiffs.

Defendants are entitled to summary judgment on Plaintiffs’ negligence claim. See Estate of Smith




2
  While the Court recognizes that Maine law does not necessarily require expert testimony to establish proximate
causation in similar types of tort claims, the record here is also devoid of other admissible testimony or circumstantial
evidence that would allow a reasonable factfinder to conclude Riley’s acts or omissions were the proximate cause pf
Plaintiffs’ damages. See, e.g., Darney, 771 F. Supp. 2d at 111.



                                                           4
v. Salvesen, 143 A.3d 780, 786 (Me. 2016) (“If, however, there is so little evidence tending to

show that the defendant's acts or omissions were the proximate cause of the plaintiff's injuries that

the jury would have to engage in conjecture or speculation in order to return a verdict for the

plaintiff, then the defendant is entitled to summary judgment.”); Durham v. HTH Corp., 870 A.2d

577, 579 n.2 (Me. 2005) (affirming a grant of summary judgment & noting a “lack of evidence

with regard to causation” where the plaintiff did not know what caused her fall and there was “no

other evidence” establishing causation); Houde v. Millett, 787 A.2d 757, 759 (Me. 2001) (“A

defendant is entitled to a summary judgment if there is so little evidence tending to show that the

defendant's acts or omissions were the proximate cause of the plaintiff's injuries that the jury would

have to engage in conjecture or speculation in order to return a verdict for the plaintiff.”).

       To the extent Plaintiff invokes res ipsa loquitur as a means of avoiding summary judgment

on the asserted negligence claims, the Court concludes the doctrine is not applicable on the record

presented. “Res ipsa applies where the damage is such that it would not ordinarily have occurred

if the user of the dangerous instrumentality had the required knowledge, and proper care had been

exercised in its use.” Dyer v. Maine Drilling & Blasting, Inc., 984 A.2d 210, 220 (Me. 2009)

(internal citations and quotations omitted). More specifically,

       Res ipsa loquitur may apply only when a plaintiff proves by a preponderance of the
       evidence that: (1) an injury or damage to the plaintiff was caused by an unexplained
       event; (2) at the time of the damage, the instrument causing the damage was under
       the defendant's control or management; (3) in the ordinary course of events, the
       damage would not have occurred in the absence of negligence; and (4) other
       potential causes of the damage, including the conduct of the plaintiff and third
       persons, are sufficiently eliminated by the evidence.

Id. at 223 n. 10. As further explained in Defendant’s Reply, even when viewed in the light most

favorable to Plaintiffs, the record does not establish a trialworthy case as to each of these four

factors. (See Defs. Reply (ECF No. 24), PageID # 198-201.)




                                                  5
         Turning to Plaintiffs’ claim for strict liability, to have a trialworthy claim of strict liability,

Plaintiffs would need evidence that the propane heater operation was “an abnormally dangerous

activity” under the six-factor test of the Restatement. See Dyer, 984 A.2d at 215 (adopting

Restatement (Second) of Torts §§ 519–520 as the test for strict liability in Maine). Additionally,

“proof of a causal relationship between the [abnormally dangerous activity] and the property

damage is required.” Id. at 219. The Court’s analysis of causation in connection with the

negligence claim applies with equal force to Plaintiffs’ strict liability claim. Simply put, Plaintiffs

have failed to put forward trialworthy evidence of the requisite causal connection. 3 Therefore, the

Court concludes that Defendant is entitled to summary judgment in his favor on Plaintiffs’ strict

liability claim.

IV.      CONCLUSION

         For the reasons just given, Defendant’s Motion for Summary Judgment (ECF No. 22) is

hereby GRANTED.

         SO ORDERED.

                                                                /s/ George Z. Singal
                                                                United States District Judge

Dated this 3rd day of June, 2019.




3
  Given this conclusion, the Court need not resolve Defendant’s additional argument for dismissal of Plaintiffs’ strict
liability claim; namely, that operation of a propane heater does not qualify as an “abnormally dangerous activity” as
a matter of law. But as even Plaintiff acknowledges, the question of whether the operation of a temporary propane
heater qualifies as an “abnormally dangerous activity” is an open one under Maine law. See Pls. Response (ECF No.
23), PageID # 80.


                                                          6
